Citation Nr: 0826479	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-19 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a right ankle 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1996 to August 2000.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2003 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for a right ankle disability.  
At the veteran's request, a Travel Board hearing was 
scheduled for February 9, 2006; he failed to appear.  In 
December 2006, the case was remanded for additional 
development.  


FINDING OF FACT

There is no competent evidence of a current right ankle 
disability or any residuals from the right ankle injury 
treated during service.  


CONCLUSION OF LAW

Service connection for a right ankle disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 84, 23353 (April 30, 2008)).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  January 2002 and January 2007 letters explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the January 2007 letter informed the veteran of 
disability rating and effective date criteria.  The claim was 
readjudicated after all critical notice was issued, and 
development sought by the Board was completed.  See March 
2008 Supplemental Statement of the Case.  The veteran is not 
prejudiced by this process, and it is not alleged otherwise.

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in 
November 2007.  The veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

The veteran's SMRs reveal that in June 1998, he injured his 
right foot while working on a flight line.  He complained of 
swelling, discoloration, and pain.  On examination by the 
physician, the veteran denied pain or problems with 
ambulation.  The physician found no edema, bone tenderness, 
deformity, or discoloration.  Contusion of the lower 
extremity was diagnosed.  The veteran was discharged on 
Motrin, with recommendations of ice and elevation, and 
instructions to return if symptoms worsened or there was 
significant swelling.  Several weeks later, also in June 
1998, the veteran twisted his right ankle while playing 
basketball.  On physical examination, minimal edema of the 
lateral malleolus and tenderness of the anterior talofibular 
ligament were noted; there was no bone tenderness.  Ankle 
sprain/strain was diagnosed, and the veteran was discharged 
on Motrin with recommendations of ice and elevation.  
Subsequent SMRs are silent for any complaints, findings, 
treatment, or diagnosis relating to a right ankle disability.  
The veteran was not afforded a separation physical 
examination; however, in a June 2000 health assessment 
completed two months prior to his separation from service, he 
did not report any residual right ankle or right foot 
problems. 

VA outpatient treatment records from November 2000 to 
September 2002 are silent for complaints, findings, 
treatment, or diagnosis relating to a right ankle disability.

In his May 2004 VA Form 9, substantive appeal, the veteran 
noted that his denial of service connection for a right ankle 
disability was based on "the lack of current diagnosis or 
treatment without current pathology," and contended that 
"pain is a pathology although subjective."  He also stated 
that he continues to have pain in his ankle, which he treats 
with over-the-counter medications, elevation, and rest.  

On November 2007 VA examination, the veteran reported 
injuring his right ankle in service and subsequently 
experiencing on and off right ankle pain and dysfunction, 
with the occasional need to take Ibuprofen for pain relief.  
On physical examination, there was no deformity, only mild 
tenderness over the lateral malleolus.  The veteran's right 
foot was within normal limits, and he walked with a normal 
gait and no limping.  The ankle had a full range of motion 
with dorsiflexion to 10 degrees and plantar flexion to 40 
degrees.  The examiner stated that his physical examination 
of the right ankle showed "no significant findings except 
intermittent pain but not disabling pain."  X-rays showed no 
significant bone or joint abnormality, though there was 
minimal ligamental calcification adjacent to the tip of the 
lateral malleolus.  History of right ankle strain was 
diagnosed.  Based upon his review of the claims file and 
examination of the veteran, the examiner opined that there 
were no significant physical or radiological findings of a 
current or residual disability of the right ankle.

In a July 2008 post-remand brief, the veteran's 
representative argued that the November 2007 VA examination 
was incomplete as it did not provide an opinion as to the 
severity of the veteran's right ankle disability, nor did the 
examiner discuss its etiology (whether the disability was 
related to the veteran's military service).

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the veteran injured his right ankle 
in service and received treatment for such injury.  The next 
threshold matter that must be addressed is whether he has (or 
at any time during the appeal period had) a chronic right 
ankle disability that is a residual of such injury.

The record does not include any competent evidence of a 
diagnosis of a right ankle disability.  After the veteran's 
June 1998 right foot and right ankle injuries, subsequent 
SMRs, including a June 2000 health assessment report, were 
silent for any complaints, findings, treatment, or diagnosis 
relating to a right ankle disability.  Postservice treatment 
records, consisting of VA outpatient treatment records from 
November 2000 to September 2002, are also silent for 
complaints, findings, treatment, or diagnosis relating to a 
right ankle disability.

VA attempted to assist the veteran in establishing his claim 
by arranging for the veteran to be examined to determine the 
presence and etiology of a right ankle disability.  The 
November 2007 VA examination did not find any significant 
physical or radiological findings of a current or residual 
disability of the right ankle.  

The veteran's own statements stating that he has a right 
ankle disability and that it is related to his service are 
not competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Notably, the veteran argues that he experiences intermittent 
pain in his right ankle and that "pain is a pathology 
although subjective."  However, pain alone, without a 
diagnosed or underlying malady or condition, is not a 
disability for which service connection may be granted. 
 Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds, 259 F.3d 
1356 (Fed. Cir. 2001).  
The veteran's representative argues that the November 2007 VA 
examination was incomplete because the examiner did not opine 
as to the severity of the veteran's right ankle disability or 
opine as to its etiology.  Inasmuch as a chronic right ankle 
disability was not found on that examination, the argument is 
baseless.

Absent competent evidence of a medical diagnosis of a current 
right ankle disability service connection for such disability 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Hence, the claim must be denied.  [The veteran is 
advised that a future showing of chronic right ankle 
disability could be a basis for reopening this claim.]


ORDER

Service connection for a right ankle disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


